Citation Nr: 1624573	
Decision Date: 06/20/16    Archive Date: 06/29/16

DOCKET NO.  13-03 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a total rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active service from October 1968 to April 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

A hearing was held before a Decision Review Officer (DRO) in May 2012 and a video conference was held before the undersigned Veterans Law Judge (VLJ) in March 2016.  Hearing transcripts have been included in the Veterans Benefits Management System (VBMS) e-folders and "Virtual VA" files.  


FINDING OF FACT

The criteria for a TDIU have been met, for the entire appellate period.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341(a), 4.16, 4.25 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran states that he is unable to work due to the manifestations of his service-connected disabilities.  Reviewing the Social Security Administration (SSA) records, the Veteran has not worked since 2007 due to a knee injuries and PTSD.  He last worked as a truck driver.  Educationally, he received a general equivalency diploma (GED).  For the following reasons, the Board finds that entitlement to TDIU is established.

Total disability ratings for compensation may be assigned, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Disabilities resulting from a common etiology will be considered as a single disability for the purpose of one 60 percent disability.  See 38 C.F.R. §§ 4.16(a), 4.25.

The Veteran is in receipt of service connection for the following disabilities and respective assigned ratings: PTSD, 50 percent; bronchitis, 30 percent; diabetes mellitus, 20 percent; tinnitus 10 percent; peripheral neuropathy (PNP) of the right lower extremity, 10 percent; PNP of the left lower extremity, 10 percent; and hypertension, erectile dysfunction, PNP of the right upper extremity, and PNP of the left upper extremity, all rated as noncompensable.  He has a combined 80 percent rating.  Accordingly, he meets the schedular threshold for TDIU consideration.  

As noted above, the Veteran is service connected for PTSD.  VA outpatient records show that he continues to receive treatment for this disorder.  PTSD is rated as 50 percent disabling, which indicates significant psychiatric symptomatology.  

In May 2012, the Veteran's treating psychologist opined that the Veteran was totally and permanently unemployable due to his service connected disabilities.  

As noted above, a video conference hearing was held before the undersigned in March 2016.  The Veteran reported his service and medical histories.  He also detailed his current symptoms and physical limitations.  At this hearing, the Veteran also submitted a letter from Dr. W.C. who concluded that the Veteran's PTSD prevented him from maintaining employment.  

In light of the severity of his disabilities, work history, experience, and the Veteran's own statements as to his inability to resume work due to his condition, as well as resolving any doubt in favor of the Veteran, the Board finds that the combined effects of the manifestations of his service-connected disabilities are sufficiently incapacitating as to result in unemployability.  His physical disabilities coupled with his PTSD have rendered the Veteran, at best, only marginally employable.  It is not clear what type of work the Veteran could do given the restrictions or modifications that would be involved.  As such, any doubt on this issue is resolved in favor of the claimant.  See 38 C.F.R. § 5107 38 C.F.R. § 3.102.  Accordingly, entitlement to a TDIU is granted, for the entire appellate period.  


ORDER

Entitlement to a total disability rating based on individual unemployability is granted, subject to the laws and regulations governing payment of monetary benefits.




____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


